DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “urination amount measurement section,” “comparison section,” “health status determination section,” “determination result presentation section,” “urination information section,” “urination detection section,” and “measurement target detection section” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The three-prong analysis for the “urination amount measurement section” in claims 1-4 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to measure an amount of urination by a measurement target that uses a toilet tool,” “the amount having been measured by the urination amount measurement section,” “the amount of the urination by the measurement target, the amount having been measured by the urination amount measurement section,” “configured to calculate an integrated value of a predetermined number of amounts of the urination by the measurement target,” and “configured to calculate an integrated value of amounts measured of the urination by the measurement target over a predetermined time period.”
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “urination amount measurement section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described in [0021], urination amount detection section 6. 
The three-prong analysis for the “comparison section” in claims 1, 2, and 5 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to compare (i) the amount of the urination by the measurement target, the amount having been measured by the urination amount measurement section, with (ii) a predetermined value corresponding to a body weight of the measurement target and an average value of past urination amounts of the measurement target,” “configured to compare (i) a quotient of the amount of the urination by the measurement target, the amount having been measured by the urination amount measurement section, divided by the body weight of 
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “comparison section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described in [0029]-[0032]. 
The three-prong analysis for the “health status determination section” in claims 1, and 3-5 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to determine a health status of the measurement target on a basis of a result of the comparison by the comparison section,” “configured to determine the health status of the measurement target in a case where the integrated value of the predetermined number of the amounts of the urination by the measurement target has deviated from the predetermined value by not less than a certain value.” “configured to determine the health status of the measurement target in a case where the integrated value of the amounts 
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “health determination section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described in Fig. 6 and [0026]-[0032]. 
The three-prong analysis for the “determination result presentation section” in claims 1 and 5 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to present a result of the determination by the health status determination section.”
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “determination result presentation section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described in [0031]. 
The three-prong analysis for the “urination information measurement section” in claim 5 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to (i) sense a measurement target that uses a toilet tool and (ii) measure either the number of times of urination by the measurement target over a predetermined time period or a time period necessary for the measurement target to urinate,” “number of times of the urination by the measurement target, the number having been measured by the urination information measurement section,” and “the time period having been measured by the urination information measurement section.”
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “urination information measurement section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described in the specification. However, insufficient corresponding structures and processes were described in the specification, as discussed below. 
The three-prong analysis for the “urination detection section” in claim 6 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to sense the urination by the measurement target.”
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “urination detection section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described in [0013]. 
The three-prong analysis for the “measurement target detection section” in claim 6 is as follows:
The use of the nonce term “section” is interpreted as a generic placeholder for the term “means.”
The term “section” is modified by the functional language “configured to sense the measurement target that uses the toilet tool.”
The generic placeholder, “section,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “measurement target detection section” is therefore interpreted to cover the corresponding structures and process for accomplishing the claimed functions described [0013]. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  Claim 5 cites a “urination information measurement section,” but there is no description of the material, structure or acts used to achieve the functions of the urination information measurement section within the specification. The description in [0008] and [0067] only further describes the functions of the element, and [0024] described that the computation section includes the urination information measurement section, but essentially only serves to rename the element and does not provide enough description regarding the structures or processes being used. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the limitation “urination information measurement section” while invoking 112(f), therefore calling to the specification to define the limitation. As discussed above, the specification only provides description of the functions being performed. Therefore, the claimed limitation is indefinite and claim 5 is rejected. 
A clause in claim 5 begins with “to compare either,” indicating a choice to measure one of two things. The phrase should be followed by two options with the word “or” in between, indicating the break between the two options. The word “or” is missing, making the claim difficult to interpret. It is recommended to change the wording of the claim to “to compare either the number of times of the urination by the measurement target, the number having been measured by the urination information measurement section, with a first predetermined value for the number of times of urination or the time period necessary for the measurement target to urinate, or the time period having been measured by the urination information measurement section, with a first predetermined value for a time period necessary for urination,” by inserting the word “or” where indicated. For the examination purposes, the claim is being interpreted to read as above. 
	Appropriate correction is required. 
Eligibility for Patenting
The claims recite an abstract idea in the form of a mathematical concept and/or mental process.
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in 
Examiner cannot find evidence that the combination of additional elements (the use of a sensor to sense a target, urination amount, urination time period, and number of times of urination as a toilet tool) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 105662670 A; cited by Applicant; below citations refer to English translation provided herewith), hereinafter referred to as Zheng.
Regarding claim 1, Zheng teaches a urine information processing device (Abstract), comprising: a urination amount measurement section configured to measure an amount of urination by a measurement target that uses a toilet tool (Abstract; [0011]; [0062]); a comparison section configured to compare (i) the amount of the urination by the measurement target, the amount having been measured by the urination amount measurement section ([0013]), with (ii) a predetermined value corresponding to a body weight of the measurement target and an average value of past urination amounts of the measurement target ([0075]-[0076]; [0095]); a health status determination section configured to determine a health status of the measurement target on a basis of a result of the comparison by the comparison section ([0087]); and a determination result presentation section configured to present a result of the determination by the health status determination section (Fig 7, display 30; [0045]).
Regarding claim 3, Zheng teaches the urine information processing device according to claim 1, as discussed above. 
Zheng also teaches wherein the urination amount measurement section is configured to calculate an integrated value of a predetermined number of amounts of the urination by the measurement target (Abstract; [0017]), and the health status determination section is configured to determine the health status of the measurement target in a case where the integrated value of the predetermined number of the amounts of the urination by the measurement target has deviated from the predetermined value by not less than a certain value ([0022]; [0027]). 
Regarding claim 4, Zheng teaches the urine information processing device according to claim 1, as discussed above.
Zheng also teaches wherein the urination amount measurement section is configured to calculate an integrated value of amounts measured of the urination by the measurement target over a predetermined time period (Abstract; [0101]-[0104]), and the health status determination section is configured to determine the health status of the measurement target in a case where the integrated value of the amounts measured of the urination by the measurement target over the predetermined time period has deviated from the predetermined value by not less than a certain value ([0017], [0027]-[0028]).
Regarding claim 5, Zheng teaches a urine information processing device (Abstract), comprising: a urination information measurement section ([0011]) configured to (i) sense a measurement target that uses a toilet tool ([0030]) and (ii) measure either the number of times of urination by the measurement target over a predetermined time period or a time period necessary for the measurement target to urinate ([0011]-[0012]); a comparison section configured to compare either the number of times of the urination by the measurement target, the number having been measured by the urination information measurement section, with a first predetermined value for the number of times of urination ([0014]) or the time period necessary for the measurement target to urinate, the time period having been measured by the urination information measurement section, with a first predetermined value for a time period necessary for urination ([0014]); a health status determination section configured to determine a health status of the measurement target on a basis of a result of the comparison by the comparison section ([0017]); and a determination result presentation section configured to present a result of the determination by the health status determination section (Fig 7, display 30; [0045]).
Regarding claim 6, Zheng teaches a urine information processing system, comprising: a urine information processing device according to claim 1, as discussed above. 
Zheng also teaches a urination detection section provided for the toilet tool and configured to sense the urination by the measurement target or a measurement target detection section configured to sense the measurement target that uses the toilet tool ([0047]; [0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng.
Regarding claim 2, Zheng teaches the urine information processing device according to claim 1, as discussed above. 
Zheng also teaches wherein the comparison section is configured to compare (i) the amount of the urination by the measurement target, the amount having been measured by the urination amount measurement section ([0013]; [0062]), with (ii) a predetermined value ([0075]-[0076]).
Zheng suggests, but does not explicitly teach, a quotient of the amount of the urination by the measurement target divided by the body weight of the measurement target. Zheng teaches comparing urine amount with a predetermined value, and teaches that the predetermined value takes into account weight ([0075]-[0076]). It would be obvious to a person of skill in the art to use the same units of measurement when comparing two values, by taking into account weight when comparing the measured urine amount to the predetermined threshold of urine . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied to claim 1 above, and further in view of Chang et al.( WO 2016168541 A1), hereinafter referred to as Chang. 
Regarding claim 7, Zheng teaches a urine information processing device according to claim 1, as discussed above.
Zheng also teaches the urination amount measurement section Abstract; [0011]; [0062]), the comparison section ([0013]), the health status determination section ([0087]), and the determination result presentation section ([0045]).
Zheng fails to teach a non-transitory computer-readable storage medium storing therein a control program for causing … the computer to function as each of the sections.
However, Chang teaches a non-transitory computer-readable storage medium storing therein a control program for causing … the computer to function as each of the sections (Pg. 5, ll. 17-21). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Zheng to incorporate the teachings of Chang and incorporate a non-transitory computer-readable storage medium storing therein a control program for causing … the computer to function as each of the sections. Doing so is beneficial because it allows for the instructions to be communicated to and executed by each of the device elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhangli (CN 106073808 A) teaches a toilet for urine flow rate detection and a detection method thereof. 
Yoshida (JP 2003271747 A) teaches a health managing apparatus, notice managing apparatus, and health management system. 
Nakanishi (US 20180353119 A1) teaches a urine amount estimation device and urine amount estimation method. 
Abe (JP 2009153409 A) teaches an apparatus for counting excretion frequency of a pet.
An article by Thongprayoon et al. (Actual versus ideal body weight for acute kidney injury diagnosis and classification in critically Ill patients) teaches using urine output to indicate acute kidney injury in critically ill patients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.N.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791